313 U.S. 212 (1941)
CONTINENTAL OIL CO.
v.
NATIONAL LABOR RELATIONS BOARD.
No. 413.
Supreme Court of United States.
Argued March 11, 1941.
Decided April 28, 1941.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE TENTH CIRCUIT.
*213 Mr. John P. Akolt, with whom Messrs. James J. Cosgrove, Elmer L. Brock, E.R. Campbell, and Milton Smith were on the brief, for petitioner.
Mr. Thomas E. Harris, with whom Solicitor General Biddle and Messrs. Robert B. Watts, Laurence A. Knapp, Mortimer B. Wolf, and Morris P. Glushien were on the brief, for respondent.
*214 MR. JUSTICE FRANKFURTER delivered the opinion of the Court.
In its petition the Continental Oil Company challenged various provisions of an order of the Labor Board which the Circuit Court of Appeals had enforced, but we brought here only so much of the case as pertained to the reinstatement of two men, Jones and Moore, 311 U.S. 637. Continental's contention is that reinstatement was precluded because neither man remained an "employee" within § 2 (3) of the National Labor Relations Act. The decisive question, however, as we have ruled in the Phelps Dodge case, ante, p. 177, is whether reinstatement will "effectuate the policies" of the Act. We therefore remand the case for an exercise by the Board of its judgment on that issue, in light of our opinion in the Phelps Dodge case.
Remanded.
MR. JUSTICE ROBERTS took no part in the consideration or disposition of this case.
The CHIEF JUSTICE and MR. JUSTICE STONE reiterate the views expressed by them in the Phelps Dodge case.
MR. JUSTICE BLACK, MR. JUSTICE DOUGLAS, and MR. JUSTICE MURPHY are of opinion that the Board's order should be affirmed for the reasons set forth by them in the Phelps Dodge case.